Tudor Ins. Co. v Unithree Inv. Corp. (2016 NY Slip Op 02352)





Tudor Ins. Co. v Unithree Inv. Corp.


2016 NY Slip Op 02352


Decided on March 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2014-02531
 (Index No. 102501/12)

[*1]Tudor Insurance Company, respondent, 
vUnithree Investment Corporation, appellant.


Robert Prignoli, Staten Island, NY, for appellant.
Raven & Kolbe, LLP, New York, NY (Michael T. Gleason of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Richmond County (Fusco, J.), dated December 17, 2013, which granted the plaintiff's motion for summary judgment on the complaint and denied its cross motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The essential elements of a cause of action to recover damages for breach of contract are the existence of a contract, the plaintiff's performance pursuant to the contract, the defendant's breach of its contractual obligations, and damages resulting from the breach (see Legum v Russo, 133 AD3d 638, 639). In support of its motion for summary judgment, the plaintiff established its prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324). In opposition, the defendant failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562). Accordingly, the Supreme Court properly granted the plaintiff's motion for summary judgment on the complaint and denied the defendant's cross motion for summary judgment dismissing the complaint.
HALL, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court